              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 1 of 28




 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885
 4 E-mail: bheikali@faruqilaw.com

 5 [Additional Counsel on Signature Page]

 6 Attorney for Plaintiff

 7
                         IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   PHILLIP KRIEGER, Individually and on       )
     Behalf of All Others Similarly Situated,   )
10                                              )
                            Plaintiff,          )
11                                              )   Case No. 3:19-cv-8437
            v.                                  )
12                                              )   CLASS ACTION COMPLAINT FOR
     PATTERN ENERGY GROUP INC.,                 )   VIOLATIONS OF SECTIONS 14(a) AND
13   ALAN R. BATKIN, MICHAEL MORGAN             )   20(a) OF THE SECURITIES
     GARLAND, EDMUND JOHN PHILIP                )   EXCHANGE ACT OF 1934
14   BROWNE, PATRICIA M. NEWSON,                )
     MONA K. SUTPHEN, RICHARD A.                )   JURY TRIAL DEMANDED
15   GOODMAN and DOUGLAS G. HALL,               )
                                                )
16                          Defendants.         )
17

18

19
20

21

22

23

24

25
26

27

28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
                 Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 2 of 28




 1          Plaintiff Phillip Krieger (“Plaintiff”), by his undersigned attorneys, alleges upon personal

 2 knowledge with respect to himself, and information and belief based upon, inter alia, the

 3 investigation of counsel as to all other allegations herein, as follows:

 4                                    NATURE OF THE ACTION

 5          1.      This action is brought as a class action by Plaintiff on behalf of himself and the

 6 other public holders of the common stock of Pattern Energy Group Inc. (“Pattern” or the

 7 “Company”) against the Company and the members of the Company’s board of directors

 8 (collectively, the “Board” or “Individual Defendants,” and, together with Pattern, the
 9 “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

10 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-

11 9, and Regulation G, 17 C.F.R. § 244.100, in connection with the proposed merger (the

12 “Proposed Transaction”) between Pattern and Canada Pension Plan Investment Board

13 (“CPPIB”).

14          2.      On November 3, 2019, the Board caused the Company to enter into an agreement

15 and plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand

16 to receive $26.75 in cash for each share of Pattern stock they own (the “Merger Consideration”).

17          3.      On December 13, 2019, in order to convince Pattern shareholders to vote in favor

18 of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

19 misleading Form PREM14A Preliminary Proxy Statement (the “Proxy”) with the Securities and
20 Exchange Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

21 The materially incomplete and misleading Proxy violates both Regulation G (17 C.F.R. §

22 244.100) and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), each of which constitutes a violation of

23 Sections 14(a) and 20(a) of the Exchange Act.

24          4.      While touting the fairness of the Merger Consideration to the Company’s

25 shareholders in the Proxy, Defendants have failed to disclose certain material information that is
26 necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

27
                                    -1-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
                 Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 3 of 28




 1 violating SEC rules and regulations and rendering certain statements in the Proxy materially

 2 incomplete and misleading.

 3          5.      In particular, the Proxy contains materially incomplete and misleading

 4 information concerning: (i) the financial projections for the Company that were prepared by the

 5 Company and relied on by Defendants in recommending that Pattern shareholders vote in favor

 6 of the Proposed Transaction; and (ii) the summary of certain valuation analyses conducted by

 7 Pattern’s financial advisor, Evercore Group L.L.C. (“Evercore”) in support of its opinion that the

 8 Merger Consideration is fair to shareholders, on which the Board relied.
 9          6.      It is imperative that the material information that has been omitted from the Proxy

10 is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

11 informed decision regarding the Proposed Transaction.

12          7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

13 Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

14 violation of (i) Regulation G (17 C.F.R. § 244.100) and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

15 Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed

16 Transaction and taking any steps to consummate the Proposed Transaction unless, and until, the

17 material information discussed below is disclosed to Pattern shareholders sufficiently in advance

18 of the vote on the Proposed Transaction or, in the event the Proposed Transaction is

19 consummated, to recover damages resulting from the Defendants’ violations of the Exchange
20 Act.

21                                   JURISDICTION AND VENUE

22          8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

23 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

24 violations of Sections 14(a) and 20(a) of the Exchange Act.

25          9.      Personal jurisdiction exists over each Defendant either because the Defendant
26 conducts business in or maintains operations in this District, or is an individual who is either

27
                                    -2-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 4 of 28




 1 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

 2 District as to render the exercise of jurisdiction over Defendant by this Court permissible under

 3 traditional notions of fair play and substantial justice.

 4          10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

 5 § 78aa, as well as under 28 U.S.C. § 1391, because Pattern maintains its principal executive

 6 offices in this District.

 7                                               PARTIES

 8          11.     Plaintiff is, and at all relevant times has been, a holder of Pattern common stock.
 9          12.     Defendant Pattern is incorporated in Delaware and maintains its principal

10 executive offices at 1088 Sansome Street, San Francisco, California 94111. The Company’s

11 common stock trades on the NASDAQ under the ticker symbol “PEGI.”

12          13.     Individual Defendant Alan R. Batkin is Pattern’s Chairman and has been a

13 director of Pattern since October 2013.

14          14.     Individual Defendant Michael Morgan Garland is Pattern’s Chief Executive

15 Officer and has been a director of Pattern since October 2012.

16          15.     Individual Defendant Edmund John Philip Browne has been a director of Pattern

17 since October 2013.

18          16.     Individual Defendant Patricia M. Newson has been a director of Pattern since

19 January 2012.
20          17.     Individual Defendant Mona K. Sutphen has been a director of Pattern since

21 December 2018.

22          18.     Individual Defendant Richard A. Goodman has been a director of Pattern since

23 December 2018.

24          19.     Individual Defendant Douglas G. Hall has been a director of Pattern since

25 October 2013.
26

27
                                    -3-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 5 of 28




 1          20.     The Individual Defendants referred to in paragraphs 13-19 are collectively

 2 referred to herein as the “Individual Defendants” and/or the “Board.”

 3                                 CLASS ACTION ALLEGATIONS

 4          21.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of

 5 himself and the other public shareholders of Pattern (the “Class”). Excluded from the Class are

 6 Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

 7 with any Defendant.

 8          22.     This action is properly maintainable as a class action because:
 9                  a.     The Class is so numerous that joinder of all members is impracticable. As

10          of December 5, 2019, there were approximately 98,000,000 shares of Pattern common

11          stock outstanding, held by hundreds of individuals and entities scattered throughout the

12          country. The actual number of public shareholders of Pattern will be ascertained through

13          discovery;

14                  b.     There are questions of law and fact that are common to the Class that

15          predominate over any questions affecting only individual members, including the

16          following:

17                         i)      whether Defendants disclosed material information that includes

18                                 non-GAAP financial measures without providing a reconciliation

19                                 of the same non-GAAP financial measures to their most directly
20                                 comparable GAAP equivalent in violation of Section 14(a) of the

21                                 Exchange Act;

22                         ii)     whether Defendants have misrepresented or omitted material

23                                 information concerning the Proposed Transaction in the Proxy in

24                                 violation of Section 14(a) of the Exchange Act;

25                         iii)    whether the Individual Defendants have violated Section 20(a) of
26                                 the Exchange Act; and

27
                                    -4-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 6 of 28




 1                          iv)       whether Plaintiff and other members of the Class will suffer

 2                                    irreparable harm if compelled to vote their shares regarding the

 3                                    Proposed Transaction based on the materially incomplete and

 4                                    misleading Proxy.

 5                  c.      Plaintiff is an adequate representative of the Class, has retained competent

 6          counsel experienced in litigation of this nature, and will fairly and adequately protect the

 7          interests of the Class;

 8                  d.      Plaintiff’s claims are typical of the claims of the other members of the
 9          Class and Plaintiff does not have any interests adverse to the Class;

10                  e.      The prosecution of separate actions by individual members of the Class

11          would create a risk of inconsistent or varying adjudications with respect to individual

12          members of the Class, which would establish incompatible standards of conduct for the

13          party opposing the Class;

14                  f.      Defendants have acted on grounds generally applicable to the Class with

15          respect to the matters complained of herein, thereby making appropriate the relief sought

16          herein with respect to the Class as a whole; and

17                  g.      A class action is superior to other available methods for fairly and

18          efficiently adjudicating the controversy.

19                                    SUBSTANTIVE ALLEGATIONS
20 I.       The Proposed Transaction

21          23.     Pattern is a vertically integrated renewable energy company whose business

22 consists of a portfolio of high-quality renewable energy power projects that produce long-term

23 stable cash flows and ownership interests in an upstream development platform aligned with the

24 Company’s operating business segment. Pattern has ownership interests in 24 renewable energy

25
26

27
                                    -5-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 7 of 28




 1 projects with an operating capacity that totals approximately 4 gigawatts located in the United

 2 States, Canada and Japan.

 3          24.    On November 4, 2019, Pattern and CPPIB issued a joint press release announcing

 4 the Proposed Transaction, which states in pertinent part:

 5          SAN FRANCISCO and TORONTO and NEW YORK, Nov. 4,
 6          2019 /PRNewswire/ -- Pattern Energy Group Inc. (Nasdaq and TSX: PEGI)
            (“Pattern Energy” or “the Company”) and Canada Pension Plan Investment Board
 7          (“CPPIB”) today announced they have entered into a definitive agreement,
            pursuant to which CPPIB will acquire Pattern Energy in an all-cash transaction
 8          for $26.75 per share, implying an enterprise value of approximately $6.1 billion,
            including net debt.
 9

10          CPPIB and Riverstone Holdings LLC (“Riverstone”) have concurrently entered
            into an agreement pursuant to which, at or following the completion of the
11          proposed acquisition of Pattern Energy by CPPIB, CPPIB and Riverstone will
            combine Pattern Energy and Pattern Energy Group Holdings 2 LP (“Pattern
12          Development”) under common ownership, bringing together the operating assets
            of Pattern Energy with the world class development projects and capabilities of
13
            Pattern Development.
14
            Under the terms of the merger agreement, Pattern Energy shareholders will
15          receive $26.75 in cash consideration for each share of Pattern Energy,
            representing a premium of approximately 14.8% to Pattern Energy’s closing share
16          price on August 9, 2019, the last trading day prior to market rumors regarding a
            potential acquisition of the Company. The consideration also represents a 15.1%
17
            premium to the 30-day volume weighted average price prior to that date.
18
            The Pattern Energy management team, led by Mike Garland, will lead the
19          combined enterprise.
20          “This agreement with CPPIB and Riverstone provides certain and significant
21          value for Pattern Energy shareholders with an all cash transaction at a very
            attractive stock price,” said Mike Garland, CEO of Pattern Energy. “Over the
22          years, Pattern Energy has been able to provide shareholders with a consistent
            dividend and now our shareholders can realize the value embedded in the
23          Company. We believe the proposed transaction reflects the strength of the
            platform we have built.”
24

25          “In reaching this transaction, the Pattern Energy Board of Directors undertook a
            robust process that we believe culminated in a transaction that delivers value to
26          shareholders,” said Alan Batkin, Chairman of the Pattern Energy Board of
            Directors. “As part of this process, the Board formed a special committee,
27
                                    -6-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
             Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 8 of 28




          composed of independent directors that directed the process at all times, and
 1        retained independent legal and financial advisors to assist our review of the
 2        transaction and provide a fairness opinion. The special committee reviewed
          multiple bids as part of a thorough process that involved multiple parties and
 3        evaluated the transaction against the Company’s standalone prospects,
          performance and outlook relative to historic trading multiples and yields. Based
 4        on this review and in light of the transaction structure, the special committee
          unanimously determined that this transaction is in the best interest of the
 5
          Company’s shareholders and recommended it to the full Pattern Energy Board,
 6        which also determined that this transaction is advisable and in the best interests of
          the Company’s shareholders. The transaction delivers significant, immediate and
 7        certain value to the Company’s shareholders.”

 8        “Pattern Energy is one of the most experienced renewables developers in North
          America and Japan with a high-quality, diversified portfolio of contracted
 9
          operating assets, aligning well with CPPIB’s renewable energy investment
10        strategy and the increasing global demand for low-carbon energy,” said Bruce
          Hogg, Managing Director, Head of Power and Renewables, CPPIB. “The Pattern
11        Energy management team has a proven track record of identifying and executing
          development strategies with differentiated competitive advantages. We look
12        forward to working with Pattern Energy and Riverstone to grow the company.”
13
          “We have long been believers in Pattern Energy and have had a successful
14        partnership with the Company since we first invested in it more than 10 years
          ago,” said Chris Hunt and Alfredo Marti, Partners at Riverstone. “We have
15        worked closely with Mike and the Pattern Energy team to grow the Company
          from a development startup into a multinational operator and supplier of low cost,
16        renewably sourced energy. We are confident the team will continue to develop
17        world-class wind and solar assets, which will be an important part of our
          transition to cleaner forms of power generation. We look forward to continuing to
18        support them in driving the Company’s next phase of development.”

19        Transaction Details
20        The transaction is expected to close by the second quarter of 2020, subject to
21        Pattern Energy shareholder approval, receipt of the required regulatory approvals,
          and other customary closing conditions. The Pattern Energy transaction is not
22        contingent upon the completion of the Pattern Development transaction.
          Upon the completion of the transaction, Pattern Energy will become a privately
23        held company and shares of Pattern Energy’s common stock will no longer be
          listed on any public market. Pattern Energy will continue paying its quarterly
24        dividend through the transaction close.
25
          Advisors
26
          Evercore and Goldman, Sachs & Co. LLC are acting as independent financial
27
                                    -7-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
             Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 9 of 28




          advisors to Pattern Energy’s special committee, and Paul, Weiss, Rifkind,
 1        Wharton & Garrison LLP is serving as independent legal counsel to the special
 2        committee.

 3        About Pattern Energy

 4        Pattern Energy Group Inc. (Pattern Energy) is an independent power company
          listed on the Nasdaq Global Select Market and Toronto Stock Exchange. Pattern
 5
          Energy has a portfolio of 28 renewable energy projects with an operating capacity
 6        of 4.4 GW in the United States, Canada and Japan that use proven, best-in-class
          technology. Pattern Energy’s wind and solar power facilities generate stable long-
 7        term cash flows in attractive markets and provide a solid foundation for the
          continued growth of the business. For more information,
 8        visit www.patternenergy.com.
 9
          About Pattern Development
10
          Pattern Development is a leader in developing renewable energy and transmission
11        assets. With a long history in wind energy, Pattern Development has developed,
          financed and placed into operation more than 4,000 MW of wind and solar power
12        projects. A strong commitment to promoting environmental stewardship drives
          the company’s dedication in working closely with communities to create
13
          renewable energy projects. Pattern Development has offices in San Francisco, San
14        Diego, Houston, New York, Toronto, Mexico City, and Tokyo. For more
          information, visit www.patterndev.com.
15
          About CPPIB
16

17        Canada Pension Plan Investment Board (CPPIB) is a professional investment
          management organization that invests the funds not needed by the Canada
18        Pension Plan (CPP) to pay current benefits in the best interests of 20 million
          contributors and beneficiaries. In order to build diversified portfolios of assets,
19        CPPIB invests in public equities, private equities, real estate, infrastructure and
          fixed income instruments. Headquartered in Toronto, with offices in Hong
20        Kong, London, Luxembourg, Mumbai, New York City, San Francisco, São Paulo
21        and Sydney, CPPIB is governed and managed independently of the Canada
          Pension Plan and at arm’s length from governments. At June 30, 2019, the CPP
22        Fund totalled C$400.6 billion. For more information about CPPIB, please
          visit www.cppib.com or follow us on LinkedIn, Facebook or Twitter.
23
          About Riverstone Holdings
24

25        Riverstone is an energy and power-focused private investment firm founded in
          2000 by David M. Leuschen and Pierre F. Lapeyre, Jr. with over $39 billion of
26        equity capital raised to date. Riverstone conducts buyout and growth capital
          investments in the exploration & production, midstream, oilfield services, power
27
                                    -8-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 10 of 28




             and renewable sectors of the energy industry. With offices in New
 1           York, London, Houston and Mexico City, the firm has committed
 2           approximately $40 billion to more than 180 investments in North America, South
             America, Europe, Africa, Asia, and Australia.
 3

 4           25.    Pattern is well-positioned for financial growth and the Merger Consideration fails
 5 to adequately compensate the Company’s shareholders. It is imperative that Defendants disclose

 6 the material information they have omitted from the Proxy, discussed in detail below, so that the

 7 Company’s shareholders can properly assess the fairness of the Merger Consideration for

 8 themselves and make an informed decision concerning whether or not to vote in favor of the
 9 Proposed Transaction.

10           26.    If the false and/or misleading Proxy is not remedied and the Proposed Transaction
11 is consummated, Defendants will directly and proximately have caused damages and actual

12 economic loss (i.e., the difference between the value to be received as a result of the Proposed

13 Transaction and the true value of their shares prior to the merger), in an amount to be determined

14 at trial, to Plaintiff and the Class.

15 II.       The Materially Incomplete and Misleading Proxy
16           27.    On December 13, 2019, Defendants caused the Proxy to be filed with the SEC in
17 connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to

18 vote in favor of the Proposed Transaction. Defendants were obligated to carefully review the

19 Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to
20 ensure that it did not contain any material misrepresentations or omissions. However, the Proxy

21 misrepresents and/or omits material information that is necessary for the Company’s

22 shareholders to make an informed decision concerning whether to vote in favor of the Proposed

23 Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

24           The Materiality of Financial Projections
25           28.    A company’s financial forecasts are material information a board relies on to
26 determine whether to approve a merger transaction and recommend that shareholders vote to

27
                                    -9-
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 11 of 28




 1 approve the transaction. Here, the Proxy discloses that “[t]he Forecasts about Pattern are

 2 included in this proxy statement only because (1) the Forecasts were made available to CPPIB

 3 and other interested parties in connection with the due diligence review of Pattern; (2) the

 4 Forecasts were made available to Evercore for use in connection with its financial analysis . . .

 5 and (3) the Forecasts were made available to our Board in connection with Pattern’s exploration

 6 and evaluation of strategic alternatives to maximize stockholder value, including a sale of

 7 Pattern.” Proxy 67-68.

 8          29.    When soliciting proxies from shareholders, a company must furnish the
 9 information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

10 14A sets forth the information a company must disclose when soliciting proxies regarding

11 mergers and acquisitions. In regard to financial information, companies are required to disclose

12 “financial information required by Article 11 of Regulation S-X[,]” which includes Item 10 of

13 Regulation S-K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

14          30.    Under Item 10 of Regulation S-K, companies are encouraged to disclose

15 “management’s projections of future economic performance that have a reasonable basis and are

16 presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

17 usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

18 assure that the choice of items projected is not susceptible of misleading inferences through

19 selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).
20          31.    In order to facilitate investor understanding of the Company’s financial

21 projections, the SEC provides companies with certain factors “to be considered in formulating

22 and disclosing such projections[,]” including:

23          (i) When management chooses to include its projections in a Commission filing,
            the disclosures accompanying the projections should facilitate investor
24          understanding of the basis for and limitations of projections. In this regard
            investors should be cautioned against attributing undue certainty to management’s
25          assessment, and the Commission believes that investors would be aided by a
            statement indicating management’s intention regarding the furnishing of updated
26          projections. The Commission also believes that investor understanding would be
            enhanced by disclosure of the assumptions which in management’s opinion are
27
                                    - 10 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 12 of 28




            most significant to the projections or are the key factors upon which the financial
 1          results of the enterprise depend and encourages disclosure of assumptions in a
            manner that will provide a framework for analysis of the projection.
 2
            (ii) Management also should consider whether disclosure of the accuracy or
 3          inaccuracy of previous projections would provide investors with important
            insights into the limitations of projections. In this regard, consideration should be
 4          given to presenting the projections in a format that will facilitate subsequent
            analysis of the reasons for differences between actual and forecast results. An
 5          important benefit may arise from the systematic analysis of variances between
            projected and actual results on a continuing basis, since such disclosure may
 6          highlight for investors the most significant risk and profit-sensitive areas in a
            business operation.
 7

 8 17 C.F.R. § 229.10(b)(3) (emphasis added).
 9          32.     Here, Pattern’s shareholders would clearly find complete and non-misleading

10 financial projections material in deciding how to vote, considering that in making its

11 recommendation that shareholders vote in favor of the Proposed Transaction, the Board

12 specifically relied on the financial forecasts to “approve and declare advisable the Merger

13 Agreement and the transactions contemplated thereby, including the Merger” and “declare that it

14 is fair to and in the best interests of Pattern and our stockholders that Pattern enter into the

15 Merger Agreement and consummate the Merger on the terms and subject to the conditions set

16 forth in the Merger Agreement[.]” Proxy 54.

17          33.     As discussed further below, the non-GAAP financial projections here do not

18 provide Pattern’s shareholders with a materially complete understanding of the assumptions and

19 key factors considered in developing financial projections, which assumptions, factors and other
20 inputs the Board reviewed.

21          The Financial Projections Relied on by the Board

22          34.     The Proxy discloses that “[t]he Forecasts about Pattern are included in this proxy

23 statement only because (1) the Forecasts were made available to CPPIB and other interested

24 parties in connection with the due diligence review of Pattern; (2) the Forecasts were made

25 available to Evercore for use in connection with its financial analysis . . . and (3) the Forecasts
26

27
                                    - 11 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 13 of 28




 1 were made available to our Board in connection with Pattern’s exploration and evaluation of

 2 strategic alternatives to maximize stockholder value, including a sale of Pattern.” Id. at 67-68.

 3          35.     The Proxy further discloses that the assumptions used in the financial projections

 4 were “prepared on a reasonable basis, reflected the best estimates and judgments available to

 5 Pattern’s management at the time and presented, to the best of Pattern’s management’s

 6 knowledge and belief, the expected course of action and Pattern’s expected future financial

 7 performance as of the date such information was prepared.” Id. at 68.

 8          36.     The Proxy goes on to disclose, inter alia, forecasted values for projected non-
 9 GAAP (Generally Accepted Accounting Principles) financial metrics for 2020 through 2023 for:

10 (1) Adjusted EBITDA; (2) Corporate EBITDA; (3) Cash Available for Distribution; and (4)

11 After-Tax Equity Cash Flow, but fails to provide (i) the line items used to calculate these non-

12 GAAP metrics or (ii) a reconciliation of these non-GAAP projections to the most comparable

13 GAAP measures. Id. at 69.

14          37.     The Proxy fails to define Adjusted EBITDA, reconcile Adjusted EBITDA to its

15 most comparable GAAP measure, or disclose the line items used to calculate Adjusted EBITDA,

16 rendering the Proxy materially false and/or misleading. Id.

17          38.     The Proxy fails to define Corporate EBITDA, reconcile Corporate EBITDA to its

18 most comparable GAAP measure, or disclose the line items used to calculate Corporate

19 EBITDA, rendering the Proxy materially false and/or misleading. Id.
20          39.     The Proxy fails to define Cash Available for Distribution, reconcile Cash

21 Available for Distribution to its most comparable GAAP measure, or disclose the line items used

22 to calculate Cash Available for Distribution, rendering the Proxy materially false and/or

23 misleading. Id.

24          40.     The Proxy defines After-Tax Equity Cash Flow as “Project Distributions, less

25 corporate general and administrative costs, less corporate interest cost, less acquisition expense,
26 less debt repayments, plus asset divestiture proceeds, plus new debt issuance, plus Pattern

27
                                    - 12 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 14 of 28




 1 Development Distributions.” Id. at 69. n.2. Nevertheless, the Proxy fails to reconcile After-Tax

 2 Equity Cash Flow to its most comparable GAAP measure or disclose the line items used to

 3 calculate After-Tax Equity Cash Flow, rendering the Proxy materially false and/or misleading.

 4 Id.

 5          41.    Thus, the Proxy’s disclosure of these non-GAAP financial forecasts provides an

 6 incomplete and materially misleading understanding of the Company’s future financial prospects

 7 and the inputs and assumptions for which those prospects are based upon. It is clear that those

 8 inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP
 9 measures disclosed and relied on by the Board to recommend the Proposed Transaction in

10 violation of Section 14(a) of the Exchange Act.

11          42.    The financial projections disclosed on page 69 of the Proxy violate Section 14(a)

12 of the Exchange Act because: (i) the use of such forecasted non-GAAP financial measures alone

13 violates SEC Regulation G, as a result of Defendants’ failure to reconcile those non-GAAP

14 measures to their closest GAAP equivalent or otherwise disclose the specific financial

15 assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC

16 Rule 14a-9 because they are materially misleading, as without any correlation with their GAAP

17 equivalent financial metrics shareholders are unable to discern the veracity of the financial

18 projections.

19          43.    As such, this information must be disclosed in order to cure the materially
20 misleading disclosures regarding both the financial projections developed by the Company as

21 well as the projections relied upon by the Company’s financial advisors.

22          The Financial Projections Violate Regulation G

23          44.    The SEC has acknowledged that potential “misleading inferences” are

24 exacerbated when the disclosed information contains non-GAAP financial measures1 and

25
     1
           Non-GAAP financial measures are numerical measures of future financial performance
26 that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
   directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
27
                                                  - 13 -
28
   CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                         THE SECURITIES EXCHANGE ACT OF 1934
                                                                                       3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 15 of 28




 1 adopted Regulation G2 “to ensure that investors and others are not misled by the use of non-

 2 GAAP financial measures.”3

 3          45.     Defendants must comply with Regulation G. More specifically, the company

 4 must disclose the most directly comparable GAAP financial measure and a reconciliation (by

 5 schedule or other clearly understandable method) of the differences between the non-GAAP

 6 financial measure disclosed or released with the most comparable financial measure or measures

 7 calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the

 8 SEC believes “this reconciliation will help investors . . . to better evaluate the non-GAAP
 9 financial measures

10 . . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

11 pricing of securities.”4

12          46.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

13 measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the

14 frequent use by publicly traded companies of unique company-specific non-GAAP financial

15 measures (as Pattern included in the Proxy here) implicates the centerpiece of the SEC’s

16 disclosures regime:

17          In too many cases, the non-GAAP information, which is meant to supplement the
            GAAP information, has become the key message to investors, crowding out and
18          effectively supplanting the GAAP presentation. Jim Schnurr, our Chief
19
     2
          Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
20 Regulation G.

21   3
            SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
     available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
22
     4
            SEC, Final Rule.
23
     5
           See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
24 Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
   (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
25 measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
   Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
26 http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
   into-profits.html?_r=0.
27
                                                  - 14 -
28
   CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                           THE SECURITIES EXCHANGE ACT OF 1934
                                                                                     3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 16 of 28




            Accountant, Mark Kronforst, our Chief Accountant in the Division of Corporation
 1          Finance and I, along with other members of the staff, have spoken out frequently
            about our concerns to raise the awareness of boards, management and investors.
 2          And last month, the staff issued guidance addressing a number of troublesome
            practices which can make non-GAAP disclosures misleading: the lack of equal or
 3          greater prominence for GAAP measures; exclusion of normal, recurring cash
            operating expenses; individually tailored non-GAAP revenues; lack of
 4          consistency; cherry-picking; and the use of cash per share data. I strongly urge
            companies to carefully consider this guidance and revisit their approach to non-
 5          GAAP disclosures. I also urge again, as I did last December, that appropriate
            controls be considered and that audit committees carefully oversee their
 6          company’s use of non-GAAP measures and disclosures.6
 7          47.    The SEC has required compliance with Regulation G, including reconciliation

 8 requirements, in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence 5
 9 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-GAAP

10 financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

11 Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

12 information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

13 A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

14 Correspondence 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we have

15 added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9

16          48.    Compliance with Regulation G is mandatory under Section 14(a), and non-

17 compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into

18
     6
          Mary Jo White, Keynote Address, International Corporate Governance Network Annual
19 Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
   GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
20 white-icgn-speech.html (emphasis added) (footnotes omitted).

21   7
            Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
     filename1.htm.
22
     8
          Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
23 filename1.pdf.

24   9
            Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
     filename1.htm. See also Actel Corp., SEC Staff Comment Letter 2 (Oct. 13, 2010) (“Opinion of
25   Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
     measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
26   available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename1
     .pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
27   The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
                                                     - 15 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                            THE SECURITIES EXCHANGE ACT OF 1934
                                                                                         3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 17 of 28




 1 compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

 2 financial measures to their respective most comparable GAAP financial measures.

 3          The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9
 4          49.    In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

 5 at the very least, the line items utilized in calculating the non-GAAP measures render the

 6 financial forecasts disclosed materially misleading, as shareholders are unable to understand the

 7 differences between the non-GAAP financial measures and their respective most comparable

 8 GAAP financial measures. Nor can shareholders compare the Company’s financial prospects
 9 with similarly situated companies.

10          50.    Such projections are necessary to make the non-GAAP projections included in the

11 Proxy not misleading for the reasons discussed above. Indeed, Defendants acknowledge “non-

12 GAAP financial measures should not be viewed as a substitute for GAAP financial measures,

13 and may be different from non-GAAP financial measures used by other companies. Furthermore,

14 there are limitations inherent in non-GAAP financial measures, because they exclude charges

15 and credits that are required to be included in a GAAP presentation. Accordingly, these non-

16 GAAP financial measures should be considered together with, and not as an alternative to,

17 financial measures prepared in accordance with GAAP.” Proxy 69.

18          51.    As such, financial projections are plainly material, and shareholders would clearly

19 want a complete and non-misleading understanding of those projections.
20

21
   reconciliation required under Rule 100(a) of Regulation G”), available at
22 https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf. The
   SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which
23 reflects the SEC’s official position. Any claim that the SEC has officially sanctioned the use of
   non-GAAP financial forecasts for business combinations when the Board itself created and relied
24 on such non-GAAP forecasts to recommend a transaction such as the Proposed Transaction is
   incorrect. The SEC’s website provides certain unofficial guidance for certain matters, called
25 Compliance and Disclosure Interpretations (“C&DI’s”), which through the use of Q&As reflect
   the views of particular SEC staff and on which certain issuers have in the past claimed an
26 exemption from Regulation G. The SEC itself expressly disclaims C&DI’s as they are not
   regulations that have been reviewed by the SEC, and the SEC expressly states that they are not
27 binding and should not be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml.
                                                  - 16 -
28
   CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                           THE SECURITIES EXCHANGE ACT OF 1934
                                                                                        3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 18 of 28




 1          52.     In order to cure the materially misleading nature of the projections under SEC

 2 Rule 14a-9 as a result of the omitted information on page 69, Defendants must provide a

 3 reconciliation table of the non-GAAP financial measures to the most comparable GAAP

 4 measures.

 5          The Materially Misleading Financial Analyses

 6          53.     The summary of the valuation methodologies utilized by Evercore, including the

 7 utilization of certain of the non-GAAP financial projections described above by Evercore, in

 8 connection with its valuation analyses, (id. at 59-60) is misleading in violation of Rule 14a-9.
 9 The opacity concerning the Company’s internal projections renders the valuation analyses

10 described below materially incomplete and misleading, particularly as companies formulate non-

11 GAAP metrics differently. Once a proxy discloses internal projections relied upon by the Board,

12 those projections must be complete and accurate.

13          54.     With respect to Evercore’s Selected Public Company Trading Analysis, the Proxy

14 does not disclose Pattern’s net debt, the implied value for Pattern’s ownership in Pattern

15 Development, or the number of fully diluted shares outstanding used in the TEV/Adjusted

16 EBITDA multiple portion of the analysis. Id. at 63.

17          55.     With respect to Evercore’s Selected Transactions Analysis, the Proxy does not

18 disclose Pattern’s net debt, the implied value for Pattern’s ownership in Pattern Development, or

19 the number of fully diluted shares outstanding used in the Adjusted EBITDA Multiples portion
20 of the analysis. Id. at 64-65.

21          56.     The Proxy fails to disclose Evercore’s prior relationship with Pattern and CPPIB,

22 including the nature, timing, and amount of payment for past services that Evercore has

23 provided. Id. at 67.

24          57.     With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy states that

25 Evercore performed a discounted cash flow analysis of Pattern discounting the standalone,
26 levered, after-tax free cash flows to the equity of Pattern plus distributions from Pattern

27
                                    - 17 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 19 of 28




 1 Development. Id. at 65. Evercore included Pattern Development distributions from 2019 through

 2 2027, as provided by management. Id. Evercore calculated terminal values for Pattern (excluding

 3 Pattern Development) by applying a range of multiples of Cash Available for Distribution of

 4 11.5x to 13.5x to a next twelve month terminal year estimate of the Cash Available for

 5 Distribution of Pattern using the 2024 Cash Available for Distribution estimates provided by

 6 management, and by applying perpetuity growth of (1.00)% to 1.00% to a terminal year estimate

 7 of the levered after-tax free cash flows to equity that Pattern calculated by taking the 2023 after-

 8 tax cash flows to equity and excluding any revolver paydown. Id. Evercore used a discount rate
 9 range of 7.5% to 9.5%, calculated as the Company’s cost of equity, for the after-tax cash flows to

10 equity and terminal values of Pattern and a discount rate of 12.5% to 17.5% for the Pattern

11 Development distributions. Id.

12          58.    The Proxy fails to disclose the values of the Pattern Development distribution for

13 2024-2027, the range of terminal values calculated by Evercore for both the Cash Available for

14 Distribution multiple to next twelve month terminal year estimate of Cash Available for

15 Distribution method and the perpetuity growth rate method, any of the inputs that went into

16 calculating the Company’s cost of equity or the inputs used for calculating the expected return of

17 the Pattern Development distributions, what, if any, enterprise value adjustments were made, or

18 the number of fully diluted shares outstanding.

19          59.    Since information was omitted, shareholders are unable to discern the veracity of
20 Evercore’s Discounted Cash Flow Analysis. Without further disclosure, shareholders are unable

21 to compare Evercore’s calculations with the Company’s financial projections. The absence of

22 any single piece of the above information renders Evercore’s Discounted Cash Flow Analysis

23 incomplete and misleading. Thus, the Company’s shareholders are being materially misled

24 regarding the value of the Company.

25          60.    As a highly-respected professor explained in one of the most thorough law review
26 articles regarding the fundamental flaws with the valuation analyses bankers perform in support

27
                                    - 18 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 20 of 28




 1 of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

 2 and then makes several key choices “each of which can significantly affect the final valuation.”

 3 Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

 4 include “the appropriate discount rate, and the terminal value . . . .” Id. As Professor Davidoff

 5 explains:

 6          There is substantial leeway to determine each of these, and any change can
            markedly affect the discounted cash flow value . . . . The substantial discretion
 7
            and lack of guidelines and standards also makes the process vulnerable to
 8          manipulation to arrive at the “right” answer for fairness. This raises a further
            dilemma in light of the conflicted nature of the investment banks who often
 9          provide these opinions[.]
10 Id. at 1577-78 (footnotes omitted).

11          61.    Therefore, in order for Pattern shareholders to become fully informed regarding

12 the fairness of the Merger Consideration, the material omitted information must be disclosed to

13 shareholders.

14          62.    In sum, the Proxy independently violates both (i) Regulation G, which requires a

15 presentation and reconciliation of any non-GAAP financial to their most directly comparable

16 GAAP equivalent, and (ii) Rule 14a-9, since the material omitted information renders certain

17 statements, discussed above, materially incomplete and misleading. As the Proxy independently

18 contravenes the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a)

19 of the Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction
20 from Pattern shareholders.

21          63.    Absent disclosure of the foregoing material information prior to the special

22 shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

23 Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

24 Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

25 injunctive relief sought herein.
26

27
                                    - 19 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 21 of 28




 1           64.    Further, failure to remedy the deficient Proxy and consummate the Proposed

 2 Transaction will directly and proximately cause damages and actual economic loss to

 3 shareholders (i.e., the difference between the value to be received as a result of the Proposed

 4 Transaction and the true value of their shares prior to the merger), in an amount to be determined

 5 at trial, to Plaintiff and the Class.

 6                                          COUNT I
   (Against All Defendants for Violations of Section 14(a) of the Exchange Act and 17 C.F.R. §
 7                             244.100 Promulgated Thereunder)
 8           65.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
 9 herein.

10           66.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

11 use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

12 national securities exchange or otherwise, in contravention of such rules and regulations as the

13 Commission may prescribe as necessary or appropriate in the public interest or for the protection

14 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

15 authorization in respect of any security (other than an exempted security) registered pursuant to

16 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

17           67.    As set forth above, the Proxy omits information required by SEC Regulation G,

18 17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among

19 other things, requires an issuer that chooses to disclose a non-GAAP measure to provide a
20 presentation of the “most directly comparable” GAAP measure and a reconciliation “by schedule

21 or other clearly understandable method” of the non-GAAP measure to the “most directly

22 comparable” GAAP measure. 17 C.F.R. § 244.100(a).

23           68.    The failure to reconcile the non-GAAP financial measures included in the Proxy

24 violates Regulation G and constitutes a violation of Section 14(a).

25           69.    As a direct and proximate result of the dissemination of the false and/or
26 misleading Proxy Defendants used to recommend that shareholders approve the Proposed

27
                                    - 20 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 22 of 28




 1 Transaction, Plaintiff and the Class will suffer damages and actual economic losses (i.e., the

 2 difference between the value they will receive as a result of the Proposed Transaction and the

 3 true value of their shares prior to the merger) in an amount to be determined at trial and are

 4 entitled to such equitable relief as the Court deems appropriate, including rescissory damages.

 5                                           COUNT II
     (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9
 6                                   Promulgated Thereunder)
 7           70.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

 8 herein.
 9           71.    SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

10 statements that contain “any statement which, at the time and in the light of the circumstances

11 under which it is made, is false or misleading with respect to any material fact, or which omits to

12 state any material fact necessary in order to make the statements therein not false or

13 misleading[.]” 17 C.F.R. § 240.14a-9(a).

14           72.    Regulation G similarly prohibits the solicitation of shareholder votes by

15 “mak[ing] public a non-GAAP financial measure that, taken together with the information

16 accompanying that measure . . . contains an untrue statement of a material fact or omits to state a

17 material fact necessary in order to make the presentation of the non-GAAP financial measure . .

18 . not misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

19           73.    Defendants have issued the Proxy with the intention of soliciting shareholder
20 support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

21 dissemination of the Proxy, which fails to provide critical information regarding, amongst other

22 things, the financial projections for the Company.

23           74.    In so doing, Defendants made untrue statements of fact and/or omitted material

24 facts necessary to make the statements made not misleading. Each of the Individual Defendants,

25 by virtue of their roles as directors and/or officers, were aware of the omitted information but
26 failed to disclose such information, in violation of Section 14(a). The Individual Defendants

27
                                    - 21 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
              Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 23 of 28




 1 were therefore negligent, as they had reasonable grounds to believe material facts existed that

 2 were misstated or omitted from the Proxy but nonetheless failed to obtain and disclose such

 3 information to shareholders although they could have done so without extraordinary effort.

 4          75.    The Individual Defendants knew or were negligent in not knowing that the Proxy

 5 is materially misleading and omits material facts that are necessary to render it not misleading.

 6 The Individual Defendants undoubtedly reviewed and relied upon the omitted information

 7 identified above in connection with their decision to approve and recommend the Proposed

 8 Transaction.
 9          76.    The Individual Defendants knew or were negligent in not knowing that the

10 material information identified above has been omitted from the Proxy, rendering the sections of

11 the Proxy identified above to be materially incomplete and misleading.

12          77.    The Individual Defendants were, at the very least, negligent in preparing and

13 reviewing the Proxy. The preparation of a registration statement by corporate insiders containing

14 materially false or misleading statements or omitting a material fact constitutes negligence. The

15 Individual Defendants were negligent in choosing to omit material information from the Proxy or

16 failing to notice the material omissions in the Proxy upon reviewing it, which they were required

17 to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

18 involved in the process leading up to the signing of the Merger Agreement and the preparation of

19 the Company’s financial projections.
20          78.    Pattern is also deemed negligent as a result of the Individual Defendants’

21 negligence in preparing and reviewing the Proxy.

22          79.    The misrepresentations and omissions in the Proxy are material to Plaintiff and

23 the Class, who will be deprived of their right to cast an informed vote if such misrepresentations

24 and omissions are not corrected prior to the vote on the Proposed Transaction.

25          80.    As a direct and proximate result of the dissemination of the false and/or
26 misleading Proxy Defendants used to recommend that shareholders approve the Proposed

27
                                    - 22 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
               Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 24 of 28




 1 Transaction, Plaintiff and the Class will suffer damages and actual economic losses (i.e., the

 2 difference between the value they will receive as a result of the Proposed Transaction and the

 3 true value of their shares prior to the merger) in an amount to be determined at trial and are

 4 entitled to such equitable relief as the Court deems appropriate, including rescissory damages.

 5                                            COUNT III
                           (Against the Individual Defendants for Violations
 6                               of Section 20(a) of the Exchange Act)
 7

 8           81.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

 9 herein.

10           82.   The Individual Defendants acted as controlling persons of Pattern within the

11 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

12 directors and/or officers of Pattern, and participation in and/or awareness of the Company’s

13 operations and/or intimate knowledge of the incomplete and misleading statements contained in

14 the Proxy filed with the SEC, they had the power to influence and control and did influence and

15 control, directly or indirectly, the decision making of the Company, including the content and

16 dissemination of the various statements that Plaintiff contends are materially incomplete and

17 misleading.

18           83.   Each of the Individual Defendants was provided with or had unlimited access to

19 copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
20 shortly after these statements were issued and had the ability to prevent the issuance of the

21 statements or cause the statements to be corrected.

22           84.   In particular, each of the Individual Defendants had direct and supervisory

23 involvement in the day-to-day operations of the Company and, therefore, is presumed to have

24 had the power to control or influence the particular transactions giving rise to the Exchange Act

25 violations alleged herein and exercised the same. The Proxy at issue contains the unanimous
26 recommendation of each of the Individual Defendants to approve the Proposed Transaction.

27 They were thus directly involved in preparing the Proxy.
                                                - 23 -
28
   CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                         THE SECURITIES EXCHANGE ACT OF 1934
                                                             3:19-cv-8437
                 Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 25 of 28




 1          85.      In addition, as the Proxy sets forth at length, and as described herein, the

 2 Individual Defendants were involved in negotiating, reviewing, and approving the Merger

 3 Agreement. The Proxy purports to describe the various issues and information that the

 4 Individual Defendants reviewed and considered. The Individual Defendants participated in

 5 drafting and/or gave their input on the content of those descriptions.

 6          86.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 7 of the Exchange Act.

 8          87.      As set forth above, the Individual Defendants had the ability to exercise control
 9 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

10 their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

11 these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

12 proximate result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably

13 harmed.

14                                        PRAYER FOR RELIEF

15          WHEREFORE, Plaintiff prays for judgment and relief as follows:

16          A.       Declaring that this action is properly maintainable as a Class Action and

17 certifying Plaintiff as Class Representative and his counsel as Class Counsel;

18          B.       Enjoining Defendants and all persons acting in concert with them from

19 proceeding with the shareholder vote on the Proposed Transaction or consummating the
20 Proposed Transaction, unless and until the Company discloses the material information discussed

21 above which has been omitted from the Proxy;

22          C.       Directing Defendants to account to Plaintiff and the Class for all damages

23 sustained as a result of their wrongdoing and to award damages arising from proceeding with the

24 Proposed Transaction;

25          D.       Awarding Plaintiff the costs and disbursements of this action, including
26 reasonable attorneys’ and expert fees and expenses; and

27
                                    - 24 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
                Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 26 of 28




 1         E.       Granting such other and further relief as this Court may deem just and proper.

 2                                               JURY DEMAND

 3         Plaintiff demands a trial by jury on all issues so triable.

 4 Dated: December 27, 2019
                                                        Respectfully submitted,
 5
                                                        FARUQI & FARUQI, LLP
 6
                                                        By: /s/ Benjamin Heikali
 7   OF COUNSEL:                                        Benjamin Heikali, Bar No. 307466
                                                        10866 Wilshire Blvd., Suite 1470
 8   FARUQI & FARUQI, LLP                               Los Angeles, CA 90024
                                                        Tel.: (424) 256-2884
 9   Nadeem Faruqi                                      Fax: (424) 256-2885
     James M. Wilson, Jr.                               Email: bheikali@faruqilaw.com
10   685 Third Ave., 26th Fl.
     New York, NY 10017                                 Counsel for Plaintiff
11   Telephone: (212) 983-9330
     Email: nfaruqi@faruqilaw.com
12   Email: jwilson@faruqilaw.com
13   Counsel for Plaintiff
14

15

16

17

18

19
20

21

22

23

24

25
26

27
                                    - 25 -
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                              3:19-cv-8437
Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 27 of 28
Case 3:19-cv-08437-RS Document 1 Filed 12/27/19 Page 28 of 28
